—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered March 5, 1998, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 125.15 [1]; § 15.05 [3]). Moreover, upon the exercise of our factual review, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Gaimari, 176 NY 84; People v Martinez, 186 AD2d 824).
There was no prosecutorial misconduct during summation. The prosecutor’s remarks constituted fair comment on the evidence and were responsive to remarks made by the defense counsel (see, People v Morgan, 66 NY2d 255).
The defendant’s contention that the trial court improperly sentenced him as a second felony offender by referring to case law from the State of Georgia to determine whether his conviction under a Georgia statute was the equivalent of a New York felony, is not preserved for appellate review (see, People v Samms, 95 NY2d 52). In any event, this contention is without merit (see, People v Muniz, 74 NY2d 464; People v Jackson, 211 AD2d 495). Altman, J. P., Krausman, Luciano and Cozier, JJ., concur.